DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 and 18-23 are pending. Claims 1-7 are withdrawn. Claims 15-17 were canceled. Claims 8, 11, 14, and 18 have been amended. Claims 21-23 are new. The objections to claims 15-17 are moot in view of the amendment. The rejection of claim 14 under 35 USC 112b is withdrawn in view of the amendment. The prior art rejections are maintained with revisions in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Additionally, measurements based on acceleration to derive and thereby detect adhesion forces are based on the balance of forces acting on the carrier stage. Precise knowledge of the force driving on the carrier stage is not disclosed and it is unclear if Applicant was in possession of how to build and operate a system as claimed in claim 22.
Claim 23 recites, “wherein the system is further configured to abort the printing run based on a physical movement of the photoreactive 3D printing system measured by the accelerometer during the print run.” Paragraph [0093] of Applicant’s disclosure describes monitoring physical movement and sending a signal to abort the printing run if an acceleration is detected above a predetermined threshold. Claim 23 is not so limited and recites aborting the printing run based on an unspecified physical movement. The claim is not limited by a predetermined kinetic limit or some other aspect as actually specified in Applicant’s disclosure. Accordingly, Applicant’s disclosure lacks a sufficient written description.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the system is further configured to detect an adhesion between a cured resin layer of the 3D printed part and the membrane during the printing run based on an acceleration of the print platform measured by the z-stage acceleration sensor.” It is unclear if the scope of this claim includes the use of other sensor information and incidental inclusion of acceleration data.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14, 18-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rolland (US 2016/0137839).
Regarding claim 8, Rolland discloses a photoreactive 3D printing system ([0122], Fig. 2), comprising: a chassis (frame assembly 20, [0131], Fig. 2); an elevator system movably coupled to the chassis (vertical member 22, [0131], Fig. 2), wherein the elevator system comprises elevator arms (linear stage 19 connected to vertical member 22 by structures that constitute arms, Fig. 2); a z-stage coupled to the elevator system (linear stage 19, [0122], Fig. 2); 
a print platform mounted to the elevator arms (carrier 18, [0122], Fig. 2); 
a resin tub attached to the chassis (build chamber defined by wall 14 and flexible build plate 15 that is filled with liquid resin 16, [0122], Fig. 2), wherein the resin tub comprises a membrane (flexible build plate 15, [0122], Fig. 2); 
a tension apparatus configured to induce a membrane tension on the membrane (tension ring labeled in Fig. 8; [0365-74], see generally in Figs. 6-11); 
a volume of resin confined by the resin tub and the membrane (liquid resin 16 for embodiments of [0365-74], [0122], Figs. 2, 6, 9, 11); an illumination system (radiation source 11, [0122], Fig. 2); 
a plurality of sensors comprising at least two of: a z-stage position sensor (sensor for sensing of z-position of carrier is implied by development of these graphs showing z position over time, [0077-80], Figs. 21-24; in the alternative, it would have been obvious to modify Rolland to include a z-stage position sensor in order to create such charts for experimentation 
wherein the print recipe comprises one or more of build geometry (shape, [0011] [0037] [0092] [0152]), illumination energy (irradiation intensity, [0140] [0142]), exposure time per layer (duration of irradiation, [0142]), print platform position (z-position of carrier, [0077-80], Figs. 21-24), print platform movement (speed of advance, [0140]), print platform velocity (speed of advance, [0140]; rate of speed of advance of carrier, [0142]), resin tub force (strain, [0140]), and resin chemical reactivity (expected consumption, [0141]),
wherein the system is configured to update the print recipe during a printing run based on input from at least two sensors of the plurality of sensors (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this will result in changes to the cited print recipe and sensors).  
Regarding claim 9, Rolland discloses wherein the tension apparatus further comprises a physical tension element configured to induce the membrane tension on the membrane (tension ring labeled in Fig. 8 pressed by a spring; [0365-74], see generally in Figs. 6-11).  

Regarding claim 11, Rolland discloses a print platform force sensor (continuously monitoring force or strain, [0140]), wherein the system is further configured to update the print platform movement in the print recipe during the printing run based on an amount of print platform force on the print platform measured by the print platform force sensor (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this includes print platform force sensor (strain on the carrier, [0140]) and update to print platform movement (speed of advance, [0140]; rate of speed of advance of carrier, [0142])).  
Regarding claim 12, Rolland discloses the system is further configured to update the print platform movement in the print recipe during the printing run based on the position of the print platform measured by the z-stage position sensor (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this includes sensed position of print platform (sensor for sensing of z-position of carrier, [0077-80], Figs. 21-24; measuring rate of speed of advance of carrier, [0142]) and update to print platform movement (speed of advance, [0140]; rate of speed of advance of carrier, [0142])).
Regarding claim 13, Rolland discloses wherein the system is further configured to update the illumination energy (intensity of irradiation, [0140] [0142-43]) in the print recipe during the printing run based on the temperature distribution of the volume of resin measured by the thermal image sensor (measured by infrared sensor, [0140] [0142-43]).  
 

a print platform mounted to the elevator arms (carrier 18, [0122], Fig. 2); 
a resin tub attached to the chassis (build chamber defined by wall 14 and flexible build plate 15 that is filled with liquid resin 16, [0122], Fig. 2), wherein the resin tub comprises a membrane (flexible build plate 15, [0122], Fig. 2); 
a volume of resin confined by the resin tub and the membrane (liquid resin 16 for embodiments of [0365-74], [0122], Figs. 2, 6, 9, 11); an illumination system (radiation source 11, [0122], Fig. 2); 
a plurality of sensors comprising at least two of: a z-stage position sensor (sensor for sensing of z-position of carrier is implied by development of these graphs showing z position over time, [0077-80], Figs. 21-24; in the alternative, it would have been obvious to modify Rolland to include a z-stage position sensor in order to create such charts for experimentation and for calculating speed of advance as taught by [0077-80] and [[0140-42]); an accelerometer (continuously measuring rate of speed of advance of carrier, [0142]; continuously measuring speed constitutes measurement of acceleration); and a thermal image sensor configured to measure a temperature distribution of the volume of resin;  (continuously monitor temperature with an infrared temperature sensor, [0140] [0143]); and a print recipe comprising information for layers in a 3D printed part to be built (process control with a controller, [0138-39]), 

wherein the system is configured to update the print recipe during a printing run based on input from at least two sensors of the plurality of sensors (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this will result in changes to the cited print recipe and sensors).  
Regarding claim 18, Rolland discloses a print platform force sensor (continuously monitoring force or strain, [0140]), wherein the system is further configured to update the print platform movement in the print recipe during the printing run based on an amount of print platform force on the print platform measured by the print platform force sensor (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this includes print platform force sensor (strain on the carrier, [0140]) and update to print platform movement (speed of advance, [0140]; rate of speed of advance of carrier, [0142])).  
Regarding claim 19, Rolland discloses the system is further configured to update the print platform movement in the print recipe during the printing run based on the position of the print platform measured by the z-stage position sensor (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this includes sensed position of print platform (sensor for sensing of z-position of carrier, [0077-80], Figs. 21-24; measuring rate of 
Regarding claim 20, Rolland discloses wherein the system is further configured to update the illumination energy (intensity of irradiation, [0140] [0142-43]) in the print recipe during the printing run based on the temperature distribution of the volume of resin measured by the thermal image sensor (measured by infrared sensor, [0140] [0142-43]).  
Regarding claim 21, Rolland discloses wherein the system is further configured to update the print platform movement in the print recipe during the printing run based on the print platform acceleration measured by the z-stage acceleration sensor (continuous monitoring of speed of advance constitutes measurement of acceleration and continuously update movement in the print recipe based on those measurements, [0140] [0142]).
Regarding claim 23, Rolland discloses wherein the system is further configured to abort the printing run based on a physical movement of the photoreactive 3D printing system measured by the accelerometer during the print run (continuous monitoring of speed of advance constitutes measurement of acceleration and stopping the printing at any time, including completion, is within the scope of claim 23, [0140] [0142]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2016/0137839) as applied to claim 14 above, and further in view of Schultheiss (US 2017/0297261).

However, in the same field of endeavor of photo VAT polymerization 3D printing, Schultheiss teaches wherein the system is further configured to detect an adhesion between a cured resin layer of the 3D printed part and the membrane during the printing run based on an acceleration of the print platform measured by the z-stage acceleration sensor (force measuring device for measuring adhesion, slowing the speed of advance to reduce the magnitude of the adhesion force, [0056] [0058]; by detecting the adhesion force with a force sensor and changing the acceleration, the result would affect continuously measured speed and thereby be similar to [0105] of Applicant’s disclosure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rolland to use a force sensor to measure adhesion and adjust the speed of advance because [0058] of Schultheiss teaches that doing so reduces the potential for damage. Of note, Rolland discloses such a force sensor, see [0140].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [0041] of Schillen (US 2009/0020901) teaches measuring a change in force to detect inadvertent tear-off and stopping the printing process to save the consumption of further Jau (US 20190077085) teaches a peeling detector 34 to detect adhesion and determine when adhesion has stopped.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744               

/MARC C HOWELL/           Primary Examiner, Art Unit 1774